Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Higginson et al (US Pub. No. 2014/0027709) teaches a semiconductor structure, shown on Fig. 5, comprising 
a substrate (100 has a bottom surface (see paragraph [0068]); and
a light source structure (400) emitting a light (see paragraph [0068]; “LED device”).
Bowen (US Pub. No. 2014/0029894) teaches a diffractive optical element (DOE) over the top surface of the substrate (see paragraph [0031]; “…diffractive optical element (DOE)…”); 
a sloped surface, so that when the light is incident on the sidewall, the sloped surface reflects the incident light to generate a reflected light toward the DOE (see paragraph [0017]; “The first facet 105 has a first angle relative to the top planar surface. The first facet 105 is reflective and, in one embodiment, has a reflective coating 105a to be a mirror surface.”)..
However, none of the prior art cited alone or in combination provides the motivation to teach:

	



a substrate having a cavity recessed from a top surface of the substrate toward a bottom surface of the substrate opposite to the top surface, wherein the cavity has a sidewall and a bottom surface, and the bottom surface of the cavity is substantially parallel to the top surface of the substrate; 
a light source structure in the cavity, and the light source structure emitting a light from a sidewall of the light source structure; and 
a diffractive optical element (DOE) over the top surface of the substrate; 
wherein the sidewall of the cavity is a sloped surface, so that when the light is incident on the sidewall, the sloped surface reflects the incident light to generate a reflected light toward the DOE.

Regarding claim 10, Higginson et al (US Pub. No. 2014/0027709) teaches a semiconductor structure, shown on Fig. 5, comprising 
a substrate (100 has a bottom surface (see paragraph [0068]); and
a light source structure (400) emitting a light (see paragraph [0068]; “LED device”);
a first transparent substrate (116) over the top surface of the substrate (see paragraph [0068]; “Barrier layer 116 may also be transparent or opaque…”); and,
a conductive layer (114) between the substrate and the first transparent substrate (see paragraph [0068]; “…second conductive layer 114…”).
Bowen (US Pub. No. 2014/0029894) teaches a diffractive optical element (DOE) over the top surface of the substrate (see paragraph [0031]; “…diffractive optical element (DOE)…”); 
a sloped surface, so that when the light is incident on the sidewall, the sloped surface reflects the incident light to generate a reflected light toward the DOE (see paragraph [0017]; “The first facet 105 has a first angle relative to the top planar surface. The first facet 105 is reflective and, in one embodiment, has a reflective coating 105a to be a mirror surface.”)..
However, none of the prior art cited alone or in combination provides the motivation to teach:
a substrate having a cavity recessed from a top surface of the substrate toward a bottom surface of the substrate opposite to the top surface, wherein the cavity has a sidewall and a bottom surface, and the bottom surface of the cavity is substantially parallel to the top surface of the substrate; and 
a first conductive feature passing through the first transparent substrate, the substrate and the conductive layer, and the first conductive feature being coupled to the light source structure through the conductive layer.

Regarding claim 19, Higginson et al (US Pub. No. 2014/0027709) teaches a semiconductor structure, shown on Fig. 5, comprising 
a substrate (100 has a bottom surface (see paragraph [0068]); and
a light source structure (400) emitting a light (see paragraph [0068]; “LED device”);
a first transparent substrate (116) over the top surface of the substrate (see paragraph [0068]; “Barrier layer 116 may also be transparent or opaque…”); and,
a conductive layer (114) between the substrate and the first transparent substrate (see paragraph [0068]; “…second conductive layer 114…”).
Bowen (US Pub. No. 2014/0029894) teaches a diffractive optical element (DOE) over the top surface of the substrate (see paragraph [0031]; “…diffractive optical element (DOE)…”); 
a sloped surface, so that when the light is incident on the sidewall, the sloped surface reflects the incident light to generate a reflected light toward the DOE (see paragraph [0017]; “The first facet 105 has a first angle relative to the top planar surface. The first facet 105 is reflective and, in one embodiment, has a reflective coating 105a to be a mirror surface.”)..
However, none of the prior art cited alone or in combination provides the motivation to teach:
providing a substrate having a top surface and a bottom surface opposite to the top surface; 
etching the substrate to obtain a cavity at the top surface of the substrate, wherein the cavity has a sidewall and a bottom surface, and the bottom surface of the cavity is substantially parallel to the top surface of the substrate; 
forming a first through hole passing through the substrate; 
depositing a conductive layer over the top surface of the substrate and the sidewall and the bottom surface of the cavity; 
bonding a light source structure in the cavity, and the light source structure emitting a light from a sidewall of the light source structure; and 
disposing a transparent substrate over the substrate, wherein the transparent substrate includes a diffractive optical element (DOE) on a top surface of the transparent substrate;
forming a second through hole passing through the transparent substrate, wherein the second through hole aligns the first through hole; and 
injecting conductive material into the second through hole, wherein the conductive material flows into the first through hole from the second through hole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishibashi et al (2003/0071313) is cited to show semiconductor integrated circuit device with connections formed using a conductor embedded in a contact hole.
Saito et al (US Pub. No. 2016/0148973) is cited to show light-emitting element having an optical function film including a reflection layer.
Mor et al (US Pub. No. 2016/0178915) is cited to show overlapping pattern projector.
	Zhang (US Pub. No. 2019/0310541) is cited to show diffractive optical assembly, laser projection unit, and depth camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637